ORDER
Appellant seeks emergency review and an immediate stay of a decision of the South Carolina Election Commission which opened the filing period for a special primary election for *503South Carolina State House District 114, pursuant to S.C.Code Ann. §§ 7-11-50 and -55 (Supp.2013) and stayed the general election. The decision of the Commission is hereby stayed in its entirety pending review by this Court. This Court will render a decision on the merits of this matter after briefing is complete and oral argument has been held. A briefing and argument schedule will be set by separate order of this Court. The effect of this order is to allow the general election for South Carolina State House District 114 to proceed on November 4, 2014, with results thereof being reported to the State Election Commission, subject to further order of this Court.
/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT
ORDER
By separate order of this date, the decision of the South Carolina Election Commission in this matter was stayed in its entirety pending a decision by this Court on the merits of appellant’s Petition for Emergency Review. The exhibits attached to the petition of appellant and the return of the South Carolina Election Commission shall serve as the record in this matter. A separate record need not be filed. Within ten days of the date of this order, appellant shall serve and file a brief addressing the issues set forth in her petition. Respondents shall have ten days after service of appellant’s brief to serve and file their briefs. Appellant shall have five days following service of the last respondent’s brief to serve and file a reply brief. All briefs shall be in the form of final briefs in accordance with Rule 211, SCACR. The parties shall be notified at a later time of the date of oral argument.
/s/Jean H. Toal C.J.
FOR THE COURT